Exhibit 10.1

EMPLOYMENT AGREEMENT dated as of March 20, 2009, between Pacer International,
Inc., a Tennessee corporation (the “Company”), and Adriene B. Bailey (the
“Executive”).

The Company and the Executive are entering into this Agreement to set forth the
terms of the Executive’s employment with the Company. Accordingly, in
consideration of the mutual covenants and agreements set forth in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Company and the Executive,
the Company and the Executive hereby agree as follows:

Section 1. Duties. On the terms and subject to the conditions contained in this
Agreement, the Executive will initially be employed by the Company as Wholesale
Intermodal Services President. The Executive shall perform such duties and
services on behalf of the Company and its Affiliates (as defined in
Section 24(b) below) consistent with such title and position as may reasonably
be assigned to the Executive from time to time by the Company’s Board of
Directors (the “Board”) or the Chairman of the Board or other more senior
officers of the Company. The Executive’s title and position and related duties
and services may be changed during the course of Executive’s employment by the
Board or the Chairman of the Board or other more senior officers of the Company.

Section 2. Term. The Executive’s employment hereunder shall be for the period
(the “Employment Period”) commencing on the date hereof (the “Commencement
Date”) and ending on the effective date of the termination of such employment
pursuant to and in accordance with the applicable provisions of this Agreement.
Upon such termination of the Executive’s employment hereunder, the Executive
(or, if applicable, the Executive’s beneficiaries or estate) shall be only
entitled to those rights and benefits provided in Section 8(a) or Section 8(b),
as applicable to such termination, subject to compliance with those continuing
covenants and agreements set forth herein.

Section 3. Time to be Devoted to Employment. During the Employment Period, the
Executive will devote substantially all of the Executive’s working energies,
efforts, interest, abilities and time exclusively to the business and affairs of
the Company and its Affiliates. The Executive will not engage in any other
business or activity which, in the reasonable judgment of the Board, would cause
a conflict of interest, affect job performance or otherwise conflict or
interfere in any material respect with the Executive’s performance of his duties
as set forth herein, whether or not such activity is pursued for gain, profit or
other pecuniary advantage.

Section 4. Base Salary; Bonus; Benefits.

(a) During the Employment Period, the Company (or any of its Affiliates) shall
pay the Executive a minimum annual base salary (the “Base Salary”) of $300,000
payable in such installments (but not less often than monthly) as is generally
the policy of the Company with respect to the payment of regular compensation to
its executive officers. The Base Salary may be increased from time to time in
the sole discretion of the Board. The Executive will also be entitled



--------------------------------------------------------------------------------

to vacation under the Company’s vacation policy, which shall be no less than
four (4) weeks per year occurring during the Employment Period. Such vacation
shall accrue and may be taken in accordance with the Company’s policy in effect
from time to time with respect to its executive officers generally, subject to
the Company’s right at any time and from time to time to amend, modify, change
or terminate such vacation policy in any respect. The Executive will also be
entitled to such other benefits as may be made available to other executive
officers of the Company generally, including participation in such health, life
and disability insurance programs and retirement or savings plans, if any, as
the Company may from time to time maintain in effect, in all cases subject to
the Company’s right at any time and from time to time to amend, modify, change
or terminate in any respect any of its employee and other benefit plans,
policies, or programs.

(b) During the Employment Period, the Executive shall be entitled to participate
in the Company’s performance bonus plan or program as adopted by Board and in
effect from time to time with respect to similarly situated executives of the
Company and its subsidiaries (the “Bonus Plan”), and to receive such performance
bonus thereunder (if any) with respect to each fiscal year of the Company
occurring during the Employment Period, subject in all cases to the terms and
conditions of this Agreement and such Bonus Plan. The amount of such performance
bonus, if any, that may be awarded and payable to the Executive hereunder with
respect to any such fiscal year shall range up to fifty percent (50%) of the
Base Salary in effect for such fiscal year as determined by the Board (or
committee thereof) in its sole discretion based on and to the extent of the
achievement or satisfaction of such targets, goals and conditions as may be
provided in such Bonus Plan for such fiscal year, and as the Board (or committee
thereof) may otherwise determine. Such targets, goals and conditions may include
(i) business, financial, operating and/or other performance measures applicable
to (A) the Company and its Affiliates taken as a whole and (B) those business
segment(s) or divisions(s) of the Company and its Affiliates for and with
respect to which the Executive is responsible or has authority (e.g., Intermodal
Segment) and (ii) such personal and individual performance criteria as may be
determined by the Board (or committee thereof) taking into account the
Executive’s duties and responsibilities to the Company and its Affiliates for
the period in question. The performance bonus awarded and payable to the
Executive under such Bonus Plan with respect to any such fiscal year (including
any pro rated amount payable pursuant to the following provisions of this
Section 4(b)) shall be paid at such time or times and in such manner as
performance bonuses are paid to the other executive officers of the Company
generally. If the Executive’s employment with the Company is terminated without
“cause” pursuant to Section 7(b) below, the Executive will be entitled to
receive that portion of the bonus payable for the fiscal year of the Company
during which such termination occurs pro rated through the date of such
termination based on the number of days elapsed through the termination date
over 365 days. If the Executive’s employment with the Company is terminated for
any reason other than without “cause” pursuant to Section 7(b) below, neither
the Company nor any of its Affiliates will be obligated to pay the Executive any
bonus with respect to the fiscal year of the Company in which such termination
occurred or thereafter. The Executive’s rights to participate in, and to receive
a performance bonus under, the Company’s Bonus Plan in effect for any given
fiscal year shall be subject to the Company’s right at any time and from time to
time to amend, modify, change or terminate such Bonus Plan in any respect. In
the event of a conflict between this Agreement and such Bonus Plan, this
Agreement shall control.

 

2



--------------------------------------------------------------------------------

Section 5. Reimbursement of Expenses. During the Employment Period, the Company
shall reimburse the Executive in accordance with Company policy for all
reasonable and necessary traveling expenses and other disbursements incurred by
the Executive for or on behalf of the Company in connection with the performance
of the Executive’s duties hereunder upon presentation of appropriate receipts or
other documentation therefor, in accordance with all applicable policies of the
Company.

Section 6. Disability or Death. If, during the Employment Period, the Executive
is incapacitated or disabled by accident, sickness or otherwise (a “Disability”)
so as to render the Executive mentally or physically incapable of performing the
services required to be performed by the Executive under this Agreement for any
period of 90 consecutive days or for an aggregate of 180 days in any period of
360 consecutive days, the Company may, at any time thereafter, at its option,
terminate the Executive’s employment under this Agreement immediately upon
giving the Executive written notice to that effect. In the event of the
Executive’s death, the Executive’s employment will be deemed terminated as of
the date of death.

Section 7. Termination.

(a) The Company may terminate the Executive’s employment hereunder at any time
for “cause” by giving the Executive written notice of such termination,
containing reasonable specificity of the grounds therefor. For purposes of this
Agreement, “cause” shall mean (i) willful misconduct with respect to the
business and affairs of the Company or any of its Affiliates, (ii) willful
neglect of the Executive’s duties or the failure to follow the lawful directions
of the Board or more senior officers of the Company to whom the Executive
reports, including the violation of any material policy of the Company or of any
of its Affiliates that is applicable to the Executive, (iii) the material breach
of any provision of this Agreement or any other written agreement between the
Executive and the Company or any of its Affiliates and, if such breach is
capable of being cured, the Executive’s failure to cure such breach within 30
days of receipt of written notice thereof from the Company, (iv) the Executive’s
commission of a felony, (v) the Executive’s commission of an act of fraud or
financial dishonesty with respect to the Company or any of its Affiliates or
(vi) any conviction of the Executive for a crime involving moral turpitude or
fraud. A termination pursuant to this Section 7(a) shall take effect immediately
upon the giving of the notice contemplated hereby.

(b) The Company may terminate the Executive’s employment hereunder at any time
without “cause” by giving the Executive written notice of such termination,
which termination shall be effective as of the date set forth in such notice,
provided that such date shall not be earlier than the day on which such notice
is delivered to Executive (determined pursuant to Section 16(b) below).

(c) The Executive may terminate his employment hereunder at any time for any or
no reason by giving the Company written notice of such termination, which
termination shall be effective as of the date set forth in such notice, provided
that such date shall not be earlier than the day on which such notice is
delivered to the Company (determined pursuant to Section 16(b) below).

 

3



--------------------------------------------------------------------------------

Section 8. Effect of Termination.

(a) Upon the effective date of a termination of the Executive’s employment under
this Agreement for any reason other than a termination by the Company without
cause pursuant to Section 7(b), neither the Executive nor the Executive’s
beneficiaries or estate shall have any further rights under this Agreement or
any claims against the Company or any of its Affiliates arising out of this
Agreement, except the right to receive, within 30 days after the effective date
of such termination (or such earlier period as may be required by applicable
law):

(i) the unpaid portion of the Base Salary provided for in Section 4, computed on
a pro rata basis to the effective date of such termination;

(ii) reimbursement for any expenses incurred by the Executive up to the
effective date of such termination of employment and with respect to which the
Executive shall not have theretofore been reimbursed, as provided in Section 5;
and

(iii) the unpaid portion of any amounts earned by the Executive prior to the
effective date of such termination pursuant to any employee benefit plan or
program in which the Executive participated during the Employment Period
(including any accrued and unused or unpaid vacation benefits that may be earned
by or due to the Executive as of the effectiveness of such termination in
accordance with the Company’s policy in effect at the effective time of such
termination); provided, however, that the Executive shall not be entitled to
receive any benefits under any such employee benefit plan or program that have
accrued during any period if the terms of such plan or program require that the
beneficiary be employed by the Company as of the end of any period ending on or
after the effective date of such termination.

(b) Upon termination of the Executive’s employment under this Agreement by the
Company without cause pursuant to Section 7(b), neither the Executive nor the
Executive’s beneficiaries or estate shall have any further rights under this
Agreement or any claims against the Company or any of its Affiliates arising out
of this Agreement, except the right to receive the following amounts and
benefits within 30 days after the effective date of such termination, in the
case of amounts due pursuant to clause (i) below, and at such other times as
provided in clauses (ii) and (iii) below in the case of amounts due thereunder
(or in each case such earlier period as may be required by applicable law);
provided, however, that in the case of clauses (ii) and (iii) below, the
Executive is not in breach of any provision of this Agreement surviving such
termination and does not engage in any activity or conduct proscribed by
Section 9 or Section 10 (regardless of the extent to which such Section may be
enforced under applicable law):

(i) the payments, if any, referred to in Section 8(a) above;

(ii) continued payment of an annual amount equal to the Base Salary as in effect
immediately prior to the effective date of such termination for twelve
(12) months following the effective date of such termination (the “Severance
Period”), payable during the Severance Period in such manner as the Base Salary
would have been payable pursuant to Section 4(a) but for such termination; and

(iii) the payment of any pro rata bonus (or portion thereof), if any, awarded
and payable to the Executive pursuant to and in accordance with Section 4(b)
with respect to the fiscal year in which such termination occurs, to be paid
when and as provided in such Section 4(b).

 

4



--------------------------------------------------------------------------------

(c) Without limiting any other provision of this Agreement, if the Executive
dies on or after the effective date of the termination of the Executive’s
employment hereunder, the Executive’s heirs, beneficiaries or estate, as their
respective interests may appear (but without duplication), shall be entitled to
receive or continue to receive those benefits that would otherwise have been due
and payable to the Executive pursuant to Section 8(a) above or Section 8(b)
above, as applicable.

(d) In addition to, and not by way of limitation of, any other provision of this
Agreement, upon the effective date of the termination of the Executive’s
employment hereunder, the Executive shall surrender and deliver to the Company
(i) all computers, cell phones, office equipment, credit cards, charge cards and
other tangible property of or belonging to or issued in the name of the Company
or any of its Affiliates, (ii) all membership cards for memberships maintained
by or in the name of the Company or any of its Affiliates, (iii) all passwords,
access codes, documents, records, and files (including all copies thereof,
regardless of the form or media in which the same exist or are stored) in the
Executive’s possession and belonging or relating to the Company or any of its
Affiliates (except that the Executive may retain one copy thereof for personal
archive purposes, subject to the other terms and conditions of this Agreement,
including Section 9), and (iv) any and all other personal property in the
Executive’s possession belonging to the Company or any of its Affiliates.

Section 9. Disclosure of Information.

(a) From and after the date hereof, the Executive shall not at any time
disclose, divulge, furnish or make accessible to any Person any Confidential
Information (as hereinafter defined) heretofore acquired or acquired during the
Employment Period for any reason or purpose whatsoever (provided that nothing
contained herein shall be deemed to prohibit or restrict the Executive’s right
or ability to disclose, divulge, furnish or make accessible any Confidential
Information (i) to any officer, director, employee, Affiliate or representative
of the Company, or (ii) to any other Person as required in connection with the
performance of the Executive’s duties under and in compliance with this
Agreement, or as required by law or judicial process), nor shall the Executive
make use of any Confidential Information for the Executive’s own purposes or
benefit or for the purposes or benefit of any other Person except the Company
and its Affiliates. The covenant contained in this Section 9 shall survive the
termination or expiration of the Employment Period and any termination of this
Agreement.

(b) For purposes of this Agreement, the term “Confidential Information” means
(i) the Intellectual Property Rights (as hereinafter defined) of the Company and
its Affiliates and (ii) all other information of a proprietary or confidential
nature relating to the Company or any Affiliate thereof, or the business or
assets of the Company or any such Affiliate, including: books and records; agent
and independent contractor lists and related information; customer lists and
related information; vendor lists and related information; supplier lists and
related information; employee and personnel lists, policies and related
information; contract terms and conditions (including those with customers,
suppliers, vendors, independent contractors and agents, and present and former
employees); terms and conditions of permits, orders, judgments and decrees;

 

5



--------------------------------------------------------------------------------

wholesale, retail and distribution channels; pricing information, cost
information, and pricing and cost structures and strategies; marketing, product
development and business development plans and strategies; management reports;
financial statements, reports, schedules and other information; accounting
policies, practices and related information; business plans, strategic plans and
initiatives, forecasts, budgets and projections; and shareholder, board of
directors and committee meeting minutes and related information; provided,
however, that Confidential Information shall not include (A) information that is
generally available to the public on the date hereof, or which becomes generally
available to the public after the date hereof without action by the Executive in
breach or violation of this Agreement, or (B) information that the Executive
receives from a third party who does not have any obligation to the Company or
any of its Affiliates to keep such information confidential and which the
Executive does not know (or reasonably could not have known) is confidential to
the Company or any of its Affiliates.

(c) As used herein, the term “Intellectual Property Rights” means all industrial
and intellectual property rights, including the following (whether patentable or
not): patents, patent applications, and patent rights; trademarks, trademark
applications, trade names; service marks and service mark applications; trade
dress, logos and designs, and the goodwill associated with the foregoing;
copyrights and copyright applications; certificates of public convenience and
necessity, franchises and licenses; trade secrets, know-how, proprietary
processes and formulae, inventions, improvements, devices and discoveries;
development tools; marketing materials; instructions; Confidential Information;
and all documentation and media constituting, describing or relating to the
foregoing, including manuals, memoranda and records.

Section 10. Noncompetition Covenant.

(a) The Executive acknowledges and agrees that he will receive significant and
substantial benefits from his employment with the Company under this Agreement,
including the remuneration, compensation and other consideration inuring to his
benefit hereunder, as well as introductions to, personal experience with,
training in and knowledge of the Company and its Affiliates, the industries in
which they engage, and third parties with whom they conduct business.
Accordingly, in consideration of the foregoing, and to induce the Company to
employ and continue to employ the Executive hereunder and provide such benefits
to the Executive (in each case subject to the terms and conditions of this
Agreement and the applicable employment policies of the Company and its
Affiliates), the Executive agrees that he will not during the period beginning
on the Commencement Date and ending twelve (12) months after the effective date
of the termination of the Executive’s employment with the Company and its
Affiliates (the “Non-Competition Period”) for any reason:

(i) in any city or county in any state or province of the United States, Canada
or Mexico where the Company or any of its Affiliates conducts business during
the Non-Competition Period, directly or indirectly engage or participate in any
Competing Business (as defined in Section 10(b) below) (whether as an officer,
director, employee, partner, consultant, holder of an equity or debt investment,
lender or in any other manner, or capacity, including by the rendering of
services or advice to any person), or lend his name (or any part or variant
thereof) to, any Competing Business;

 

6



--------------------------------------------------------------------------------

(ii) deal, directly or indirectly, with any customers, vendors, agents or
contractors doing business with the Company or any of its Affiliates, or with
any officer, director, employee of the Company or any of its Affiliates, in each
case in any manner that is or could reasonably be expected to be competitive
with the Company or any of its Affiliates;

(iii) take any action to solicit, encourage or induce any customer, vendor,
agent or contractor doing business with the Company or any of its Affiliates, or
any officer, director, employee or agent of the Company or any of its
Affiliates:

(A) to terminate or alter in any manner adverse to the Company and its
Affiliates his or its business, commercial, employment, agency or other
relationship with the Company or such Affiliate (including any action to do
business or attempt to do business with, or to hire, retain, engage or employ or
attempt to hire, retain, engage or employ, any customer, vendor, agent or
contractor, or any officer, director or employee, of the Company or any of its
Affiliates);

(B) to become a customer, vendor, agent or contractor, or an officer, director
or employee, of the Executive, the Executive’s Affiliates or any other Person;
or

(C) to engage in any Competing Business; or

(iv) engage in or participate in, directly or indirectly, any business conducted
under any name that shall be the same as or similar to the name of the Company
or any of its Affiliates or any trade name used by any of them.

Ownership by the Executive for investment purposes only of less than 2% of the
outstanding shares of capital stock or class of debt securities of any Person
with one or more classes of its capital stock listed on a national securities
exchange or actively traded in the over-the-counter market shall not constitute
a breach of the foregoing covenant. The covenant contained in this Section 10
shall survive the termination or expiration of the Employment Period and any
termination of this Agreement.

(b) As used herein, the term “Competing Business” means any transportation or
other business that the Company or any of its Affiliates has engaged in at any
time during the Employment Period in any city or county in any country, state or
province of the United States, Canada or Mexico, including any such business
directly or indirectly engaged in providing any of the following:

(i) intermodal marketing or rail or intermodal brokerage services (whether in
connection with domestic or international shipments or customers), car fleet
management services, and railcar brokerage and management services;

(ii) highway brokerage services, including full trailer load, less than trailer
load, trailer fleet management and depot operations services;

 

7



--------------------------------------------------------------------------------

(iii) international freight transportation services, including ocean forwarding,
custom house brokerage, ocean carrier services (including NVOCC operations),
import/export air forwarding services, and special project services;

(iv) specialized transport and cartage services, including heavy, oversized, and
other specialized flatbed trucking services, dry van trucking services, port and
rail depot cartage services (whether in connection with domestic or
international shipments or customers), and local and regional trucking services
(including full truckload and less-than-truckload motor carrier services);

(v) freight consolidation and handling services, including third party
warehouse, cross dock, consolidation, deconsolidation and distribution services;

(vi) comprehensive transportation management programs and services to third
party customers, including supply chain and traffic management services, carrier
rate and contract management services, logistics optimization planning, and
vendor bid optimization; and

(vii) intermodal rail equipment (including double-stack rail car, container and
chassis) supply and management services, including doublestack transportation
services.

Section 11. Inventions Assignment.

During the Employment Period, the Executive shall promptly disclose, grant and
assign to the Company for its and its Affiliates’ sole use and benefit any and
all inventions, improvements, technical information and suggestions reasonably
relating to the business of the Company and its Affiliates (collectively, the
“Inventions”) that the Executive may develop or acquire during the Employment
Period (whether or not during usual working hours), together with all patent
applications, letters patent, copyrights and reissues thereof that may at any
time be granted for or with respect to the Inventions. In connection with the
previous sentence, the Executive shall, at the expense of the Company, including
a reasonable payment based on the Executive’s last per diem earnings with the
Company for the time involved if (a) the Executive is not then in the Company’s
employ, or (b) if the Executive is not then receiving severance payments
pursuant to Section 8(b) above, or (c) if the Executive has not otherwise
received one or more severance payments with respect to such period (whether on
a lump sum, pre-paid, or accelerated basis or otherwise), (i) promptly execute
and deliver such applications, assignments, descriptions and other instruments
as may be necessary or proper in the opinion of the Company to vest title to the
Inventions and any patent applications, patents, copyrights, reissues or other
proprietary rights related thereto in the Company and to enable it to obtain and
maintain the entire right and title thereto throughout the world, and
(ii) render such reasonable assistance to the Company as may be required in the
prosecution of applications for said patents, copyrights, reissues or other
proprietary rights, in the prosecution or defense of interferences or
infringements that may be declared involving any said applications, patents,
copyrights or other proprietary rights and in any litigation in which the
Company may be involved relating to the Inventions. The covenant contained in
this Section 11 shall survive the termination or expiration of the Employment
Period and any termination of this Agreement.

 

8



--------------------------------------------------------------------------------

Section 12. Assistance in Litigation. At the request and expense of the Company
(including a reasonable payment, based on the Executive’s last per diem
earnings, for the time involved if (a) the Executive is not then in the
Company’s employ, or (b) if the Executive is not then receiving severance
payments from the Company pursuant to Section 8(b)(ii), or (c) if the Executive
has not otherwise received one or more severance payments from the Company with
respect to such period (whether on a lump sum, pre-paid or accelerated basis or
otherwise)) and upon reasonable notice, the Executive shall, at all times during
and after the Employment Period, furnish such information and assistance to each
of the Company and its Affiliates as the Company may reasonably require in
connection with any issue, claim or litigation in which the Company or any of
its Affiliates may be involved. If such a request for assistance occurs after
the expiration of the Employment Period, then the Executive will only be
required to render such assistance to the Company and its Affiliates to the
extent that the Executive can do so without materially adversely affecting the
Executive’s other business obligations. The covenant contained in this
Section 12 shall survive the termination or expiration of the Employment Period
and any termination of this Agreement.

Section 13. Expenses; Taxes. Each party hereto shall bear his or its own
expenses incurred in connection with this Agreement (including legal, accounting
and any other third party fees, costs and expenses and all federal, state, local
and other taxes and related charges incurred by such party). All references
herein to remuneration, compensation and other consideration payable by the
Company or any of its Affiliates hereunder to or for the benefit of the
Executive or his heirs, representatives, or estate are to the gross amounts
thereof before reductions, set-off, or deduction for taxes and other charges
referred to below, and all such remuneration, compensation and other
consideration shall be paid net of and after reduction, set-off and deduction
for any and all applicable withholding, F.I.C.A., employment and other similar
federal, state and local taxes and contributions required by law to be withheld
by the Company or any such Affiliate.

Section 14. Representation. The Executive hereby represents and warrants to the
Company that (a) the execution, delivery and performance of this Agreement by
the Executive do not breach, violate or cause a default under any agreement,
contract or instrument to which the Executive is a party or any judgment, order
or decree to which the Executive is subject, and (b) the Executive is not a
party to or bound by any employment agreement, consulting agreement,
noncompetition agreement, confidentiality agreement or similar agreement with
any other Person.

Section 15. Entire Agreement; Amendment and Waiver. This Agreement contains the
entire agreement and understanding between the parties hereto with respect to
the subject matter hereof and supersedes any and all prior and contemporaneous
agreements and understandings between the Executive and the Company or any
predecessor of the Company, or any of their respective Affiliates, with respect
to the subject matter hereof. Other than this Agreement, there are no other
agreements or understandings continuing in effect relating to the subject matter
hereof. No waiver, amendment or modification of any provision of this Agreement
shall be effective unless in writing and signed by each party hereto. No waiver
by any party of any default, misrepresentation, or breach of warranty or
covenant hereunder, whether intentional or not, shall be deemed to extend to any
prior or subsequent default, misrepresentation, or breach of warranty or
covenant hereunder or affect in any way any rights or remedies arising by virtue
of any such prior or subsequent occurrence.

 

9



--------------------------------------------------------------------------------

Section 16. Notices.

(a) All notices or other communications pursuant to or contemplated by this
Agreement shall be in writing and shall be deemed to be sufficient if delivered
personally, telecopied, sent by nationally-recognized, overnight courier or
mailed by registered or certified mail (return receipt requested), postage
prepaid, to the parties at the following addresses (or at such other address for
a party as shall be specified by like notice):

(i) if to the Company, to it:

c/o Pacer International, Inc.

6805 Perimeter Drive

Dublin, OH 43016

Attention: Executive Vice President, Human Resources

Telephone No.: (614) 923-1400

Facsimile No.: (614) 717-4165

    with copy to:

Pacer International, Inc.

One Independent Drive, Suite 1250

Jacksonville, Florida 32202

Attention: General Counsel

Telephone No.: (904) 485-1001

Facsimile No.: (904) 485-1019

(ii) if to the Executive, to him or at his last known address contained in the
records of the Company.

(b) All such notices and other communications shall be deemed to have been given
and received (i) in the case of personal delivery, on the date of such delivery,
(ii) in the case of delivery by telecopy, on the date of such delivery (if sent
on a business day where sent, or if sent on other than a business day where
sent, on the next business day where sent after the date sent), (iii) in the
case of delivery by nationally-recognized, overnight courier, on the next
business day where sent following dispatch, and (iv) in the case of mailing, on
the third business day where sent next following such mailing. In this
Agreement, the term “business day” means, as to any location, any day that is
not a Saturday, a Sunday or a day on which banking institutions in such location
are authorized or required to be closed.

Section 17. Severability. It is the desire and intent of the parties that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. Accordingly, if any provision of this Agreement is determined to be
partially or wholly invalid, illegal or unenforceable in any jurisdiction, then
such provision shall, as to such jurisdiction, be modified or restricted to the
extent necessary to make such provision valid, binding and enforceable, or if
such provision cannot be so modified or restricted, then such provision shall,
as to such jurisdiction, be deemed to be excised from this Agreement; provided,
however, that the legality, binding effect and

 

10



--------------------------------------------------------------------------------

enforceability of the remaining provisions of this Agreement, to the extent the
economic benefits conferred upon the parties by virtue of this Agreement remain
substantially unimpaired, shall not be affected or impaired in any manner, and
any such invalidity, illegality or unenforceability with respect to such
provision in such jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

Section 18. Remedies. The Executive acknowledges and agrees that the provisions
of this Agreement (including Section 9, Section 10, Section 11, and Section 12)
are of a special and unique nature, the loss of which cannot be adequately
compensated for in damages by an action at law, and that the breach or
threatened breach of any provision of this Agreement (including Section 9,
Section 10, Section 11, and Section 12) would cause the Company irreparable
harm. The Executive further acknowledges and agrees that in the event of a
breach or threatened breach of any of the covenants contained in this Agreement
(including Section 9, Section 10, Section 11, and Section 12), the Company shall
be entitled to immediate relief enjoining the same in any court or before any
judicial body having jurisdiction over such a claim. All rights and remedies
provided for in this Agreement are cumulative, are in addition to any other
rights and remedies provided for by law, and may, to the extent permitted by
law, be exercised concurrently or separately. The exercise of any one right or
remedy shall not be deemed to be an election of such right or remedy or to
preclude the exercise or pursuit of any other right or remedy.

Section 19. Benefits of Agreement; Assignment. The terms and provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors, assigns, representatives, heirs and estates, as
applicable. This Agreement shall not be assignable by the Executive without the
prior written consent of the Company (acting with approval its Board of
Directors). Except as expressly provided in this Agreement, this Agreement shall
not confer any rights or remedies upon any Person other than the parties hereto
and their respective successors, permitted assigns, representatives, heirs and
estates, as applicable.

Section 20. Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE DOMESTIC LAWS OF THE STATE OF FLORIDA, WITHOUT GIVING EFFECT
TO ANY CHOICE OF LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF THE STATE OF
FLORIDA, OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF FLORIDA TO BE APPLIED.

Section 21. Jury Trial Waiver. THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO ENFORCE OR DEFEND ANY RIGHTS
OR REMEDIES UNDER THIS AGREEMENT OR ANY DOCUMENTS RELATED TO THE SUBJECT MATTER
HEREOF. EXECUTIVE UNDERSTANDS THAT THE WAIVER OF THE RIGHT TO A TRIAL BY JURY IS
AN IMPORTANT RIGHT WHICH EMPLOYEE HEREBY FOREGOES.

Section 22. Jurisdiction and Venue; Service of Process.

(a) The parties hereto agree that all disputes among them arising out of,
connected with, related to, or incidental to the relationship established
between them in connection with this Agreement shall be resolved exclusively by
state or federal courts located in Jacksonville, Florida and any appellate court
from any thereof, or by an arbitrator located in Jacksonville, Florida in such
cases where both parties hereto have expressly agreed to binding arbitration.

 

11



--------------------------------------------------------------------------------

(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for himself or itself and his or its property, to the exclusive jurisdiction of
any Florida state court or federal court of the United States of America sitting
in Jacksonville, Florida, and any appellate court from any thereof, in any suit,
action or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereunder or thereunder or for recognition or
enforcement of any judgment relating thereto, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such suit, action or proceeding may be heard and determined in any such Florida
state court or, to the extent permitted by law, in any such federal court. Each
of the parties hereto agrees that a final judgment in any such suit, action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

(c) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent he or it may legally and effectively do so, any objection
that he or it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereunder or thereunder in any Florida state or
federal court of the United States of America sitting in Jacksonville, Florida.
Each of the parties hereto hereby irrevocably waives, to the fullest extent he
or it may legally and effectively do so, the defense of an inconvenient forum to
the maintenance of such suit, action or proceeding in any such court.

(d) Each of the parties hereto hereby agrees that the mailing by certified or
registered mail, return receipt requested, of any process required by any such
court shall constitute valid and lawful service of process against them, without
the necessity for service by any other means provided by law.

Section 23. Independence of Covenants and Representations and Warranties. All
covenants hereunder shall be given independent effect so that if a certain
action or condition constitutes a default under a certain covenant, the fact
that such action or condition is permitted by another covenant shall not affect
the occurrence of such default, unless expressly permitted under an exception to
such initial covenant. In addition, all representations and warranties hereunder
shall be given independent effect so that if a particular representation or
warranty proves to be incorrect or is breached, the fact that another
representation or warranty concerning the same or similar subject matter is
correct or is not breached shall not affect the incorrectness of or a breach of
a representation and warranty hereunder.

Section 24. Interpretation and Construction; Defined Terms.

(a) The term “Agreement” means this Employment Agreement and any and all
schedules, annexes and exhibits that may be attached hereto, as the same may
from time to time be amended, modified, supplemented or restated in accordance
with the terms hereof. The use in this Agreement of the word “including” means
“including, without limitation.” The words “herein,” “hereof,” “hereunder,”
“hereby,” “hereto,” “hereinafter,” and other words of similar import refer to
this Agreement as a whole, and not to any particular article, section,
subsection, paragraph,

 

12



--------------------------------------------------------------------------------

subparagraph or clause contained in, or any schedule, annex or exhibit that may
be attached to, this Agreement. All references to articles, sections,
subsections, paragraphs, subparagraphs, clauses, schedules, annexes and exhibits
mean such provisions of this Agreement and the schedules, annexes and exhibits
that may be attached to this Agreement, except where otherwise stated. The title
of and the article, section, paragraph, schedule, annex and exhibit headings in
this Agreement are for convenience of reference only and shall not govern or
affect the interpretation of any of the terms or provisions of this Agreement.
The use herein of the masculine, feminine or neuter forms also shall denote the
other forms, as in each case the context may require. Where specific language is
used to clarify by example a general statement contained herein, such specific
language shall not be deemed to modify, limit or restrict in any manner the
construction of the general statement to which it relates. The language used in
this Agreement has been chosen by the parties to express their mutual intent,
and no rule of strict construction shall be applied against any party.
Accounting terms used but not otherwise defined herein shall have the meanings
given to them under GAAP. Unless otherwise provided herein, the measure of one
month or year for purposes of this Agreement shall be that date of the following
month or year corresponding to the starting date, except that, if no
corresponding date exists, the measure shall be the next day of the following
month or year (e.g., one month following February 8 is March 8, and one month
following March 31 is May 1).

(b) The term “Affiliate” means, with respect to any Person, any other Person
that directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with such Person, where “control” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

(c) The term “Person” shall be construed as broadly as possible and shall
include an individual or natural person, a partnership (including a limited
liability partnership), a corporation, a limited liability company, an
association, a joint stock company, a trust, a joint venture, an unincorporated
organization, a business, and any other entity, including a governmental entity
such as a domestic or foreign government or political subdivision thereof,
whether on a federal, state, provincial or local level and whether legislative,
executive, judicial in nature, including any agency, authority, board, bureau,
commission, court, department or other instrumentality thereof.

Section 25. Counterparts and Facsimile Execution. This Agreement may be executed
in two or more counterparts, and each such counterpart shall be an original
instrument, but all such counterparts taken together shall be considered one and
the same agreement, effective when one or more counterparts have been signed by
each party and delivered to the other parties, it being understood that all
parties need not sign the same counterpart. Any signed counterpart delivered by
facsimile shall be deemed for all purposes to constitute such party’s good and
valid execution and delivery of this Agreement.

 

13



--------------------------------------------------------------------------------

Section 26. Further Assurances. Executive hereby agrees, in consideration of the
Company’s covenants and agreements set forth herein, that contemporaneous with
Executive’s (or his heirs’, beneficiaries’ or estate’s in the event of his
death) acceptance of amounts payable under Section 8, Executive shall for
himself, his heirs, beneficiaries, estate, successors and assigns, enter into
such other documents, agreements and instruments reasonably requested by the
Company, including a separate settlement agreement prepared by the Company with
those provisions deemed appropriate by the Company, including a release of the
Company and its Affiliates from, and a waiver of, all claims (including those
related to alleged wrongful discharge or alleged employment discrimination under
any federal, state or local statute or regulation) and confirmation of the
confidentiality, non-competition and other covenants of this Agreement that
survive termination of employment.

[Remainder of page intentionally left blank.]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Employment
Agreement effective as of the date first written above.

 

THE COMPANY: PACER INTERNATIONAL, INC. By:   /s/ Michael Killea Name: Michael F.
Killea Title: Executive Vice President THE EXECUTIVE: /s/ Adriene B. Bailey
Adriene B. Bailey